652 F.2d 605
108 L.R.R.M. (BNA) 2425, 92 Lab.Cas.  P 13,066
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.Frank CHILLEMI d/b/a Frank's Super Valu, Respondent.
No. 79-1063.
United States Court of Appeals,Sixth Circuit.
Nov. 26, 1980.

Elliott Moore, Deputy Associate Gen. Counsel, Ruah Lahey, Washington, D. C., Bernard Levine, Director, Region 8, N. L. R. B., Cleveland, Ohio, Susan Dolin, Washington, D. C., for petitioner.
Ernest R. Malone, Jr., Kullman, Lang, Inman & Bee, New Orleans, La., for respondent.
Before EDWARDS, Chief Judge, and KEITH and BROWN, Circuit Judges.

ORDER

1
This case is before the court on the application of the National Labor Relations Board for enforcement of its order entered against Frank Chillemi d/b/a Frank's Super Valu, to cease and desist from refusing to bargain and refusing to supply information.  The Board's decision is reported at 235 NLRB 157.  The pertinent facts are set forth there in detail, and we do not repeat them here.


2
The thrust of the employer's principal argument is that the Board erroneously determined that night manager, John Hickenbotham, was not a supervisor, and, as a result, the entire election process was tainted.  Although the issue in this case was a close one that could have gone either way, there is substantial evidence in the record as a whole to support the Board's determination and to support the Board's determination with respect to the other issues.


3
Respondent also complains that the Board committed a procedural error and violated its regulation in failing to require the entire record before the Regional Director in the representation proceeding to be certified to it.  Respondent, however, did not raise this issue before the Board.


4
It is therefore ORDERED that the order of the Board be and the same is hereby enforced.